Case 18-03496   Doc 53   Filed 11/12/19 Entered 11/12/19 14:39:43   Desc Main
                           Document     Page 1 of 5
Case 18-03496   Doc 53   Filed 11/12/19 Entered 11/12/19 14:39:43   Desc Main
                           Document     Page 2 of 5
Case 18-03496   Doc 53   Filed 11/12/19 Entered 11/12/19 14:39:43   Desc Main
                           Document     Page 3 of 5
Case 18-03496   Doc 53   Filed 11/12/19 Entered 11/12/19 14:39:43   Desc Main
                           Document     Page 4 of 5
Case 18-03496   Doc 53   Filed 11/12/19 Entered 11/12/19 14:39:43   Desc Main
                           Document     Page 5 of 5
